Citation Nr: 1813101	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California
 
 
THE ISSUES
 
1. Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.
 
2. Entitlement to service connection for colon cancer, to include due to Agent Orange exposure.

3. Entitlement to service connection for renal cancer, to include due to Agent Orange exposure.

4. Entitlement to service connection for right foot drop with peripheral neuropathy, to include secondary to a service-connected disability.
 
5. What rating was warranted for a major depressive disorder since November 17, 2004?
 
6. Entitlement to an effective date earlier than July 16, 2004 for service connection for coronary artery disease, status post myocardial infarction.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1969 to December 1972. The Veteran died in October 2011. The appellant seeks recognition as the Veteran's surviving spouse. The appellant also seeks benefits on the remaining issues as the custodian of the Veteran's minor child, D.T., a substitute-claimant. See 38 C.F.R. § 3.1010 (2017). 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In August 2015, the Board remanded the appeal so that a travel board hearing could be scheduled. The requested hearing was held before the undersigned in February 2016. At that time, the record was held open for additional evidence which was subsequently submitted by the appellant. Automatic waiver applies. See 38 U.S.C. § 7105(e).
 
In May 2016, a statement of the case was furnished on the following issues: entitlement to an effective date prior to November 19, 2010 for compensation under 38 U.S.C. § 1151 for residuals of a resection of the small intestine with ostomy; entitlement to an effective date prior to January 6, 2009 for the grant of service connection for type 2 diabetes mellitus; entitlement to an initial rating greater than 10 percent for type 2 diabetes mellitus; entitlement to an effective date prior to October 14, 2009 for the grant of service connection for hypertension; entitlement to an initial compensable rating for hypertension; entitlement to an initial compensable rating for erectile dysfunction; entitlement to increased special monthly compensation based on loss of use of a creative organ; and entitlement to an effective date prior to March 17, 2011 for special monthly compensation based on a higher level of aid and attendance. A VA Form 9 was received in July 2016 and the appellant requested either a videoconference or travel board hearing. That hearing request remains pending and those issues, which are not inextricably intertwined with the issues herein, will be separately docketed and decided by the Board at a later date. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
 
FINDINGS OF FACT
 
1. The appellant and the Veteran were divorced in December 2005; they were not remarried at any time prior to his death in October 2011. 
 
2. The evidence is at least in equipoise as to whether the Veteran's colon cancer was related to in-service exposure to herbicide agents. 
 
3. The evidence is at least in equipoise as to whether the Veteran's renal cancer was related to in-service exposure to herbicide agents. 
 
4. The preponderance of the probative evidence shows the Veteran's right foot drop with peripheral neuropathy is related to the now service-connected colon cancer to include surgical residuals. 
 
5. For the period from April 30, 2005 to August 31, 2009, the Veteran's major depressive disorder was manifested by total occupational and social impairment. 

6. For the periods from November 17, 2004 to April 29, 2005, and from September 1, 2009 to date of death, the Veteran's major depressive disorder was not manifested by total occupational and social impairment.
 
7. The Veteran's original application for VA compensation benefits was received on July 16, 2004; prior to this date he had not submitted any application for VA compensation benefits, to include for any covered herbicide disease.
 
 
CONCLUSIONS OF LAW
 
1. There is no legal basis to recognize the appellant as a surviving spouse for the purpose of receiving VA death benefits. 38 U.S.C. §§ 101(3), 103 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.54 (2017).

2. After resolving reasonable doubt the Veteran's colon cancer is found to have been incurred during active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017). 
 
3. After resolving reasonable doubt the Veteran's renal cancer is found to have been incurred during active service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e).
 
4. Right foot drop with peripheral neuropathy is secondary to service-connected colon cancer. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2017). 
 
5. For the periods from November 17, 2004 to April 29, 2005, and from September 1, 2009 to the date of the Veteran's death, the criteria for a rating greater than 70 percent for major depressive disorder were not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).
 
6. For the period from April 30, 2005 to August 31, 2009, the criteria for a 100 percent rating for major depressive disorder were met. 38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434. 
 
7. The criteria for an effective date prior to July 16, 2004 for the grant of service connection for coronary artery disease, status post myocardial infarction, were not met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 3.816 (2017). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Analysis
 
Recognition as the Veteran's surviving spouse
 
In January 2012, VA denied the appellant's claim for death benefits (Dependency and Indemnity Compensation, death pension, and accrued benefits). The appellant disagreed with the decision and perfected this appeal. 
 
The term "surviving spouse" means a person whose marriage to the Veteran meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse); and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).
 
Information in the claims folder shows the Veteran and the appellant were married in November 1993 in California. In his July 2004 application for compensation, the Veteran reported that he and his spouse were separated in June 2004. 
 
A December 2005 document from the Superior Court of California indicates a judgment of dissolution was entered on December 2, 2005 terminating the marital status and the parties were restored to the status of single persons. 
 
In a July 2011 VA Form 21-686c, Declaration of Status of Dependents, the Veteran reported that he was divorced as of December 2005. 
 
At the hearing, the appellant testified that she divorced the Veteran but that they were in the process of getting remarried. She further testified that from the perspective of her orthodox Jewish faith, they were not divorced and would not have to remarry to be recognized as married at the time of his death because they had not gone through a religious ceremony to end the marriage. 
 
On review, the evidence is clear.  The Veteran and the appellant were legally divorced in the State of California in 2005.  They did not remarry prior to his death in October 2011. The Board acknowledges her arguments concerning her Jewish faith, but for VA benefits purposes a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j). In this case, the laws governing marriage in the State of California control; not those of her faith. 
 
There is no basis for considering whether a common-law marriage existed. California does not recognize common-law marriage and the appellant testified that she could not say that they held themselves out as husband and wife following the divorce. See Cal. Fam. Code § 300(a). 
 
In various statements, the appellant argued that she was entitled to recognition as the surviving spouse under 38 C.F.R. § 3.54 because a child born of the marriage. As relevant, this provision states that VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 C.F.R. §3.54.
 
Evidence of record clearly indicates a child was born of the marriage in the year 2000, however, the appellant misinterprets 38 C.F.R. § 3.54. This provision refers to marriage dates, and in particular, the length of time an individual must be married to the Veteran to be eligible for death benefits. If the marriage was less than one year, the time length requirements can be satisfied if a child was born prior to or during the marriage. Merely having a child born of the marriage, however, does not confer status as a surviving spouse. Rather, the term "surviving spouse" specifically indicates that the individual was the Veteran's spouse at the time of death. Because the appellant was not the Veteran's spouse at the time of his death, there is no need to address her arguments that the lack of cohabitation was due to the Veteran's misconduct. 
 
Simply put, at the time of his death the appellant and the Veteran were legally divorced.  They had not remarried and she is not entitled to recognition as the surviving spouse for purposes of VA death benefits.  The claim is denied.
 
As concerns the following issues, in cases involving substitution, the evidence is not limited to the evidence in the file at date of death. See 38 C.F.R. § 3.1010(f)(3).
 
Service connection 
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.  § 1110; 38 C.F.R. § 3.303.
 
The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e). "Service in the Republic of Vietnam" includes service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 
 
VA found that the Veteran served in Thailand and based on lay statements, determined that visitation to Vietnam was established. See Rating Decision dated December 5, 2011. Accordingly, in-service exposure to herbicide agents is presumed. 
 
Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). 
 
Colon and renal cancers
 
In December 2011, VA deferred a decision on entitlement to service connection for colon cancer and denied entitlement to service connection for status post right heminephrectomy secondary to cancer, also claimed as renal disease. In April 2012, VA in effect denied entitlement to service connection for colon cancer. The issues were subsequently perfected for appeal. 
 
Colon cancer and renal cancer are not on the list of diseases presumptively associated with exposure to herbicide agents. See 38 C.F.R. § 3.309(e). Notwithstanding, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection. See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).
 
The National Academy of Sciences concluded in 2012 that there was "inadequate or insufficient evidence" to determine whether an association existed between herbicide exposure and colorectal or renal cancer. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-20313 (April 4, 2014). 
 
In May 2016, a D.M, a physician and professor of pathology and laboratory medicine  at a University of California School of Medicine, submitted a report addressing the Veteran's diagnoses of colon and renal cell carcinoma in 2009. In summary, he opined that the preponderance of the scientific and medical evidence strongly supported a service-related role of the Veteran's colon and renal cell cancer owing to Agent Orange exposure. In support, he stated:
 
Both colon and renal tubular epithelial cells contain Aryl Hydrocarbon Receptors (AHR). Dioxin is known to be one or (sic) the strongest ligands for activating this system. Dioxin is retained in the body for many years variously cited in the scientific literature and (sic) 7 to 10 years. Activation of the AHR pathway leads to abnormal gene expression of genes that promote abnormal cell proliferation leading to clonal expansion and therefore clonal expansion of abnormal cells which in prolonged develop[ment] is cancer. The shared mechanism provides an explanation for the near simultaneous occurrence of both cancers in [the Veteran] further supporting the role of exposure to Agent Orange. Epidemiological studies of servicemen in the area of [the Veteran's] tour of duty and (sic) well and (sic) subjects exposed to dioxin in diverse populations around the world in diverse circumstances develop abnormally high incidences of Kidney Cancer which is predominantly either Clear Cell Carcinoma (80-85%) or Papillary Cell Carcinoma (15%). 
 
On review, the evidence is at least in equipoise as to whether the diagnosed colon and renal cancers were related to in-service exposure to herbicide agents. Therefore, resolving reasonable doubt in the Veteran's favor, service connection is warranted. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")
 
Foot drop with peripheral neuropathy
 
In December 2011, VA denied entitlement to service connection for foot drop with peripheral neuropathy. The issue has been perfected for appeal. 
 
At the travel board hearing, the appellant argued that the Veteran's neuropathy was due to service-connected diabetes. In other statements, she asserted it was due to his colon cancer surgery. 
 
In March 2010, the Veteran underwent a VA neurology consult to evaluate a four month history of numbness and weakness of the right foot following surgery for colon cancer. Physical examination showed weakness in the distribution of the right deep peroneal nerve. The physician stated the mechanism of injury was likely compression during the surgery given the history. The physician also noted peripheral neuropathy likely related to his cancer. 
 
VA examination in November 2010 noted the Veteran had dropfoot due to a right peroneal nerve injury. 
 
A VA opinion was obtained in June 2014. The examiner stated that the Veteran's right foot drop was less likely than not proximately due to or caused by service-connected diabetes. He did note, however, that VA neurology indicated the foot drop was likely due to injury during surgery and that the peripheral neuropathy was likely related to the Veteran's colon cancer. 
 
As set forth above, service connection is granted herein for colon and renal cancer. The probative evidence indicates the right foot drop and peripheral neuropathy is related to the Veteran's colon cancer. Accordingly, secondary service connection is established. 38 C.F.R. § 3.310. 
 
Rating for major depressive disorder
 
In December 2011, VA granted entitlement to service connection for major depressive disorder and assigned a 70 percent rating from October 14, 2009. In August 2014, VA assigned an effective date for service connection for major depressive disorder and the 70 percent rating was awarded from November 17, 2004. An appeal was perfected concerning the evaluation assigned. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Major depressive disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.
 
A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.
 
VA records show treatment for depression. In March 2010, the Veteran's VA psychologist (Dr. L.M.) submitted a statement indicating she had been treating the Veteran from March 2007 through July 2009. Her statement was based on her knowledge of the Veteran's condition during his treatment with her, as well as review of his medical records and statements by current physicians. She stated that the Veteran suffered from the following symptoms due to a major depressive disorder: sad and irritable mood, energy loss, appetite changes, hypersomnia, social withdrawal, feelings of hopelessness, difficulty with decision-making, and difficulty with follow-through on essential tasks and self-care. It was opined that the  Veteran's diagnosis significantly interfered with his ability to perform regular daily activities, such as bathing, taking care of correspondence, telephone calls, and follow through on managing his finances. It had also severely impacted his quality of life and he was unable to fully engage in hobbies or social activities. The Veteran continued to take antidepressants and it was advisable that he continue mental health treatment. The psychologist opined "that due to the combination of his clear physical disabilities and the diagnosis of [major depressive disorder], [the Veteran] was fully disabled, and ha[d] been since April 2005. He is thus unable to function independently, and requires the assistance of a caregiver for daily functioning." 
 
In November 2010, Dr. L.M. submitted an additional statement. In summary, she assessed that his depression separate from other medical conditions would have been 100 percent disabling from April 30, 2005 through August 2009. Since that time, due to his treatment, she assessed his depression as 70 percent disabling based on his difficulty adapting to stressful circumstances, and near-continuous depression affecting his ability to function independently, appropriately and effectively. She noted that between the onset of his depressive disorder in 1971 and through April 2005, he had remissions and exacerbations, but was still at most times at least somewhat impaired. 
 
At the hearing, the appellant testified that the Veteran's depression caused anger and an inability to function and maintain his profession. He would not shower and he was not a functional member of society. She further testified that he could not get out of bed. 
 
The Board acknowledges the appellant's testimony concerning the Veteran's level of impairment, but notes he had multiple medical issues which also contributed to his decreased functional abilities. As such, the Board finds the statements from the Veteran's treating psychologist to be more probative. The psychologist discussed the Veteran's occupational and social impairment in detail and summarized the level of disability based on his service-connected major depressive disorder. 
 
Based on her statements, and with resolution of reasonable doubt, the Board finds a 100 percent rating is warranted from April 30, 2005 to August 31, 2009 based on total occupational and social impairment due to major depression. For the remaining portions of the appeal period (November 17, 2004 to April 29, 2005; and from September 1, 2009 to the date of the Veteran's death), the disability picture more nearly approximated occupational and social impairment with deficiencies in most areas and a rating greater than 70 percent is not warranted during those periods. 
 
Earlier effective date
 
The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110(a). 
 
More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).
 
In cases involving presumptive service connection due to herbicide exposure there is an exception to the effective date provisions. VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer case. 38 C.F.R. § 3.816; see Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).
 
A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i). A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309(e). 38 C.F.R. § 3.816(b)(2). Ischemic heart disease, which includes coronary artery disease, was added to the list of presumptive disabilities effective August 31, 2010. See 75 Fed. Reg. 53202 (August 31, 2010).
 
The effective dates for compensation pursuant to Nehmer are set forth at 38 C.F.R. § 3.816(c). Most relevant here, 38 C.F.R. § 3.816(c)(2) provides that if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.
 
On July 16, 2004, VA received a VA Form 21-526, Veteran's Application for Compensation and/or Pension. At that time, the Veteran claimed entitlement to service connection for coronary artery disease. In February 2005, VA denied entitlement to service connection for coronary artery disease, status post myocardial infarction. 
 
Because the Veteran had previously filed a claim for service connection for coronary artery disease, VA conducted a special review of his file pursuant to Nehmer and in November 2010, denied entitlement to service connection for coronary artery disease associated with herbicide exposure. 
 
In December 2011, following the Veteran's death, VA granted entitlement to service connection for coronary artery disease, status post myocardial infarction, effective July 16, 2004. An appeal was subsequently perfected as concerns the effective date. 
 
At the hearing, the appellant argued that the Veteran's first heart attack was in 1999 and at that time he identified it was due to Agent Orange. She essentially contends that the effective date should be the date of the first heart attack, although she indicated that he did not file any claims for VA compensation benefits until July 2004. 
 
The Board acknowledges the appellant's contentions.  Although the Veteran suffered a heart attack in 1999 for which he received treatment at a private hospital, he did not file a claim until approximately five years later. The application received by VA on July 16, 2004 was the Veteran's original VA Form 21-526. Prior to that date, he had not submitted any application for VA compensation benefits, to include for any covered herbicide disease. Under the facts of this case, to include consideration of Nehmer, there is simply no legal basis for assigning an effective date earlier than July 16, 2004. The doctrine of reasonable doubt is not for application and the claim is denied. See 38 C.F.R. § 3.102. 
 
 
ORDER
 
Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits is denied.
 
Entitlement to service connection for colon cancer as due to Agent Orange exposure is granted.
 
Entitlement to service connection for renal cancer as due to Agent Orange exposure is granted. 
 
Entitlement to secondary service connection for right foot drop with peripheral neuropathy is granted. 
 
For the periods from November 17, 2004 to April 29, 2005, and from September 1, 2009 to date of death, entitlement to a rating greater than 70 percent for major depressive disorder is denied. 
 
For the period from April 30, 2005 to August 31, 2009, entitlement to a 100 percent rating for major depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 
 
Entitlement to an effective date prior to July 16, 2004, for the grant of service connection for coronary artery disease, status post myocardial infarction, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


